Citation Nr: 1641068	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-03 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a higher initial rating for an anxiety disorder rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from December 1964 to December 1966 which service included service in the Republic of Vietnam from January 1966 to December 1966.  The Veteran also had a subsequent period of unverified service with the United States Army Reserves.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Providence, Rhode Island.

The claims of service connection for hypertension and a higher evaluation for an anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's sleep problems a manifestation of his service-connected psychiatric disability and he has not been diagnosed with a sleep disorder.


CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks services connection for a sleep disorder because he claims he has problems sleeping due to his military service, including his service in the Republic of Vietnam.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran's service treatment records, including his December 1966 separation examination, are negative for complaints, diagnoses, or treatment for sleeping problems.  Likewise, the Veteran's March 1975 reserve component examination is negative for complaints or diagnosis of a sleeping disorder.  Moreover, while the post-service records documents Veteran's complaints and treatment for problems sleeping since 2012, these records uniformly discussed this problem in connection with the Veteran's psychiatric disorders.  See VA treatment records dated from October 2012 to January 2014.  In fact, the November 2012 VA examiner specifically opined that the Veteran's sleep problems are a symptom of his already service-connected anxiety disorder and this medical opinion is not contradicted by any other medical evidence of record.  Therefore, the Board finds that the preponderance of the evidence of record shows that the Veteran did not have a diagnosis of a sleep disorder at any time during the pendency of the appeal.  See Owens.  As such, the Board finds that service connection for a sleep disorder must be denied on a direct and presumptive basis because the weight of the evidence is against the claim.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304 McClain.


ORDER

Service connection for a sleep disorder is denied.


REMAND

As to the claim of service connection for hypertension, the service personnel records show he served in Vietnam from January 1966 to December 1966 and post-service VA treatment records show him being diagnosed and treated for hypertension since 2011.  The Veteran is presumed to have had herbicide exposure given his verified service in Vietnam.  Moreover, the National Academy of Sciences (NAS) has opined at 75 Fed. Reg. 81,332 (December 27, 2010) that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  Thus, the Board finds that a remand is required to obtain a needed medical opinion as to the relationship, if any, between the Veteran's current hypertension and his military service, to include his presumptive exposure to herbicides due to his service in the Republic of Vietnam.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

As to the claim for a higher evaluation for an anxiety disorder, the record shows that the Veteran's adverse symptomatology may have worsened since his last VA examination in February 2013.  See VA treatment records dated from February 2013 to January 2014.  Therefore, the Board finds that a remand for a new VA examination is needed.  See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-January 2014 treatment records from the Boston and Brockton VA Medical Centers.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with hypertension and any continued problems since that time as well as any current problems due to his anxiety disorder including problems it causes with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the origins of his hypertension.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Please opine as to whether it is at least as likely as not that hypertension is related to or had its onset in service.  In responding to this question, please acknowledge and discuss the Veteran's presumed exposure to Agent Orange.

(b)  Please opine as to whether it is at least as likely as not that hypertension became manifest within one year of the Veteran's discharge from active duty.

In providing the opinions, the examiner should acknowledge and comment on the NAS finding of a limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for an examination to determine the severity of his psychiatric disability.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to thereafter identify and comment on the frequency and severity of his psychiatric symptoms.  In doing so the examiner should specifically discuss, among other things, any occupational and social impairment caused by sleep problems caused by his psychiatric disability.

6.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


